Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowable because none of the prior art disclose or fairly suggests a magnetic resonance imaging apparatus comprising: receive circuitry that receives a signal detected by the RF coil apparatus via the coil port when neither an RF pulse nor a gradient magnetic field is being applied; and processing circuitry that detects an abnormality based on the signal received by the receive circuitry, wherein the receive circuitry switches at least one switch provided in a section between the coil element and the analog to digital converter between on and off, and receives the signal, and the processing circuitry compares a signal of a first path where the coil element and the analog to digital converter are connected with a signal of a second path where the coil element and the analog to digital converter are not connected, and detects the abnormality, and in the combination as claimed in claim 1.
Claims 9 is allowable because none of the prior art disclose or fairly suggests a magnetic resonance imaging apparatus comprising: processing circuitry that measures a signal to noise ratio of the phantom based on the magnetic resonance signal, and if the signal to noise ratio is of a value smaller than a specification value, detects an abnormality based on the detection signal; and the receive circuitry receives the detection signals by switching at least one switch provided in a section between the coil element and the analog to digital converter between on and off, and the processing circuitry compares a signal of a first path where the coil element and the analog to digital converter are connected with a signal of a second path where the coil element and the analog to digital converter are not connected, and detects the abnormality; and the processing circuitry compares a signal of the first path obtained when the decoupling switch is in an on state with a signal of the first path obtained when the decoupling switch is in an off state with respect to a same coil element, and further detects an abnormality in a path from the coil element to the preamplifier, and in the combination as claimed in claim 9.

Claims 10 Is allowable because none of the prior art disclose or fairly suggests an abnormality detection method, comprising: detecting an abnormality based on the received signal, wherein the
receiving of the signal is performed by switching at least one switch provided in a section between the coil element and the analog to digital converter between on and off, and the detecting of an abnormality further comprises: detecting an abnormality by comparing a signal of a first path where the coil element and the analog to digital converter are connected with a signal of a second path where the coil element and the analog to digital converter are not connected; and further detecting an abnormality in a path from the coil element to the preamplifier by comparing a signal of the first path obtained when the decoupling switch is in an on state with a signal of the first path obtained when the decoupling switch is in an off state with respect to a same coil element, and in the combination as claimed in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867